



COURT OF APPEAL FOR ONTARIO

CITATION: Astley v. Verdun, 2014 ONCA 668

DATE: 20140926

DOCKET: C57948

Epstein, van Rensburg and Benotto JJ.A.

BETWEEN

Robert M. Astley

Plaintiff (Respondent)

and

J. Robert Verdun

Defendant (Appellant)

M.L. Biggar, for the appellant

Brian N. Radnoff, for the respondent

Heard: September 24, 2014

On appeal from the judgments of Justice Robert F.
    Goldstein of the Superior Court of Justice, dated May 23, 2013 and October 29,
    2013.

APPEAL BOOK ENDORSEMENT

[1]

We are not persuaded that there is any error in the decisions of the
    motion judge on the finding of contempt or the determination of a fit sentence.

[2]

The reasons of Goldstein J. in respect of both aspects of the contempt
    proceeding are clear and, in our view, correct. He considered, and properly
    rejected, the arguments the appellant makes before this court.

[3]

The appeal from both orders is therefore dismissed.

[4]

The respondent is entitled to his costs of the appeal and the motion
    before Justice Hourigan in the total amount of $12,500 including disbursements
    and HST.

[5]

The order of Goldstein J. of October 22, 2013 is stayed until end of day
    on September 29, 2014.


